                                                                   Case 2:19-bk-24804-VZ              Doc 777 Filed 05/20/20 Entered 05/20/20 11:24:18                             Desc
                                                                                                       Main Document     Page 1 of 6


                                                                   1    Richard M. Pachulski (CA Bar No. 90073)
                                                                        Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2    Malhar S. Pagay (CA Bar No. 189289)
                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067
                                                                   4    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   5    E-mail: rpachulski@pszjlaw.com
                                                                                 jdulberg@pszjlaw.com
                                                                   6             mpagay@pszjlaw.com

                                                                   7    Attorneys for Debtor and Debtor in Possession

                                                                   8
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                   9                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              LOS ANGELES DIVISION
                                                                  10
                                                                       In re:                                                   Case No.: 2:19-bk-24804-VZ
                                                                  11                                                            Chapter 11
                                                                       YUETING JIA,1
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                                           Debtor.             DECLARATION OF RICHARD M. PACHULSKI
                                        LOS ANGELES, CALIFORNIA




                                                                                                                               IN SUPPORT OF DEBTOR’S MOTION FOR
                                           ATTORNEYS AT LAW




                                                                                                                               ORDER (I) CONFIRMING THIRD AMENDED
                                                                  14                                                           PLAN OF REORGANIZATION UNDER
                                                                                                                               CHAPTER 11 OF THE BANKRUPTCY CODE;
                                                                  15                                                           AND (II) APPROVING SETTLEMENT
                                                                                                                               PURSUANT TO BANKRUPTCY RULE 9019;
                                                                  16                                                           REQUEST FOR DISCHARGE ON THE
                                                                                                                               EFFECTIVE DATE
                                                                  17
                                                                                                                               [Relates to Docket No. 657]
                                                                  18
                                                                                                                               Date:          May 21, 2020
                                                                  19                                                           Time:          9:30 a.m.
                                                                                                                               Place:         Courtroom 1368
                                                                  20                                                                          Roybal Federal Building
                                                                                                                                              255 E. Temple Street
                                                                  21                                                                          Los Angeles, California 90012
                                                                                                                               Judge:         Hon. Vincent P. Zurzolo
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28    1
                                                                          The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                        91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                        DOCS_LA:329649.2 46353/002
                                                                   Case 2:19-bk-24804-VZ               Doc 777 Filed 05/20/20 Entered 05/20/20 11:24:18                            Desc
                                                                                                        Main Document     Page 2 of 6


                                                                   1              I, Richard M. Pachulski, declare as follows:

                                                                   2              1.       I am a partner in the law firm of Pachulski Stang Ziehl & Jones LLP (“PSZJ”),
                                                                   3   general insolvency counsel to Yueting Jia (the “Debtor”), the debtor and debtor in possession in the
                                                                   4   above-captioned bankruptcy case, and have been duly admitted to practice law in the State of
                                                                   5   California and the United States District Court for the Central District of California.
                                                                   6              2.       I submit this this Declaration in connection with the Court’s tentative ruling issued on
                                                                   7   May 18, 2020 (the “Tentative Ruling”), regarding the Debtor’s Motion for Order (I) Confirming
                                                                   8   Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II)
                                                                   9   Approving Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective
                                                                  10   Date [Docket No. 657] (the “Confirmation Motion”), pursuant to which the Debtor seeks an order of
                                                                  11   the Court confirming the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Bankruptcy Code [Docket No. 464] (the “Plan”),2
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Tentative Ruling, ¶ 3(a)
                                           ATTORNEYS AT LAW




                                                                  14              3.       On February 28, 2020, the Debtor wired a payment of $100,000 to PSZJ, to be held in
                                                                  15   trust and allocated toward payment of allowed fees and expenses of estate professionals.
                                                                  16              4.       Between February 28, 2020 and April 30, 2020, Pacific Technology Holding LLC
                                                                  17   (“PTH”) wired DIP financing proceeds totaling $4,650,000 to PSZJ, as follows:
                                                                  18
                                                                                   Date            Amount
                                                                  19
                                                                                   28-Feb         $150,000.00
                                                                  20               19-Mar        $1,250,000.00
                                                                                   27-Mar          $300,000.00
                                                                  21                9-Apr          $800,000.00
                                                                                   13-Apr          $340,000.00
                                                                  22               13-Apr           $60,000.00
                                                                                   14-Apr          $250,000.00
                                                                  23
                                                                                   23-Apr          $500,000.00
                                                                  24               27-Apr          $500,000.00
                                                                                   30-Apr          $500,000.00
                                                                  25              TOTAL          $4,650,000.00

                                                                  26              5.       Additionally, PTH wired to Lowenstein Sandler, LLP, counsel to the Official

                                                                  27   Committee of Unsecured Creditors (the “Committee”), the sum of $1,250,000, for the purpose of

                                                                  28
                                                                       2
                                                                           Capitalized terms not otherwise defined herein shall have the same meanings as set forth in the Motion or the Plan.
                                                                                                                                   2
                                                                       DOCS_LA:329649.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 777 Filed 05/20/20 Entered 05/20/20 11:24:18                Desc
                                                                                                     Main Document     Page 3 of 6


                                                                   1   paying fees and expenses awarded by this Court to professionals retained by the Committee and

                                                                   2   allowed expenses of Committee members, bringing the total DIP borrowing to date to $5,900,000.

                                                                   3   Tentative Ruling, ¶ 3(b)

                                                                   4           6.       Between April 23, 2020, and May 19, 2020, PTH wired amounts totaling

                                                                   5   $3,750,000.00 to PSZJ to be held in trust and allocated towards Exit Financing, as follows:

                                                                   6
                                                                                      Date       Amount
                                                                   7                  23-Apr   1,000,000.00
                                                                   8                 15-May      500,000.00
                                                                                     18-May    1,200,000.00
                                                                   9                 19-May    1,050,000.00
                                                                                    TOTAL      3,750,000.00
                                                                  10
                                                                               7.       Accordingly, as of May 19, 2020, a total of $9,750,000.00 has been funded as DIP
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       Financing and Exit Financing.
                                                                  12
                                                                       Tentative Ruling, ¶ 4(a)
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                               8.       As noted by the Court in the Tentative Ruling:
                                                                  14
                                                                                     a. Paragraph (a) of the “Creditor Claims Waterfall” attached as Exhibit A to the
                                                                  15
                                                                                        Amended Plan Term Sheet (annexed as Exhibit B to the Disclosure Statement) states
                                                                  16
                                                                                        that “Trust Assets shall be distributed … [f]irst, to repay the Trust Financing, if any,
                                                                  17
                                                                                        pursuant to the terms thereof and the Trust Agreement.”;
                                                                  18
                                                                                     b. The Amended Plan Term Sheet defines “Trust Financing” as “financing, on terms and
                                                                  19
                                                                                        conditions acceptable to the Committee and YT, providing net proceeds in an amount
                                                                  20
                                                                                        not less than $1,500,000 to fund the operation of the Trust for the Initial Term, plus
                                                                  21
                                                                                        such amount as necessary to make payments required to be made in connection with
                                                                  22
                                                                                        the Plan.” Amended Plan Term Sheet at 9-10; and
                                                                  23
                                                                                     c. The Exit Financing Term Sheet, attached as Exhibit C to the Plan Supplement states
                                                                  24
                                                                                        that the Exit Financing “will be payable solely by the Creditor’s Trust with priority
                                                                  25
                                                                                        over all other distributions.” Exit Financing Term Sheet at 1.
                                                                  26

                                                                  27

                                                                  28

                                                                                                                          3
                                                                       DOCS_LA:329649.2 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 777 Filed 05/20/20 Entered 05/20/20 11:24:18                Desc
                                                                                                     Main Document     Page 4 of 6


                                                                   1           9.       Additionally:

                                                                   2                 a. The Exit Financing Term Sheet indicates that the Exit Financing will be utilized by

                                                                   3                    the Reorganized Debtor “to make payments required under the Chapter 11 Plan and

                                                                   4                    the funding of the Creditor’s Trust.” Id.;

                                                                   5                 b. Section 1.1 of the Form of Trust Agreement, attached as Exhibit A to the Plan

                                                                   6                    Supplement, defines “Trust Financing” as a “committed financing … pursuant to that

                                                                   7                    certain [Trust Financing Agreement] … to fund the operation of the Trust for the

                                                                   8                    Initial Term and to make payments required to be made in connection with the Plan.”

                                                                   9                    Form of Trust Agreement at 11;

                                                                  10                 c. Section 1.1(53) of the Plan defines Exit Financing as “financing, on terms and

                                                                  11                    conditions acceptable to the Committee and the Debtor, providing net proceeds in an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                    amount not less than $1,500,000 to fund the operations of the Trust for the Initial
                                        LOS ANGELES, CALIFORNIA




                                                                  13                    Term, plus such amounts as necessary to make payments required to be made in
                                           ATTORNEYS AT LAW




                                                                  14                    connection with the Plan ….” Plan at 6-7; and

                                                                  15                 d. Section 6.2(j) of the Plan (entitled “Distribution Waterfall”) provides that “[t]he Trust

                                                                  16                    Assets shall be distributed … [f]irst, to repay the Exit Financing, if any, pursuant to

                                                                  17                    the terms thereof and the Trust Agreement.” Plan at 29.

                                                                  18           10.      Accordingly, as noted by the Court, “Trust Financing,” as such term is used in the

                                                                  19   Amended Plan Term Sheet and Form of Trust Agreement and “Exit Financing,” as such term is used

                                                                  20   in the Exit Financing Term Sheet and the Plan, reference the same financing. The Debtor will utilize

                                                                  21   the term “Exit Financing” in the final version of the Trust Agreement to avoid further confusion and

                                                                  22   to make such document consistent with the Plan.

                                                                  23           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

                                                                  24   correct.

                                                                  25   Dated: May 20, 2020
                                                                  26

                                                                  27
                                                                                                                                     Richard M. Pachulski
                                                                  28

                                                                                                                          4
                                                                       DOCS_LA:329649.2 46353/002
            Case 2:19-bk-24804-VZ                 Doc 777 Filed 05/20/20 Entered 05/20/20 11:24:18                                       Desc
                                                   Main Document     Page 5 of 6

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): DECLARATION OF RICHARD M. PACHULSKI IN
  SUPPORT OF DEBTOR’S MOTION FOR ORDER (I) CONFIRMING THIRD AMENDED PLAN OF REORGANIZATION
  UNDER CHAPTER 11 OF THE BANKRUPTCY CODE; AND (II) APPROVING SETTLEMENT PURSUANT TO
  BANKRUPTCY RULE 9019; REQUEST FOR DISCHARGE ON THE EFFECTIVE DATE will be served or was served
  (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 20, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) May 20, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 20, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 20, 2020                 Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 777 Filed 05/20/20 Entered 05/20/20 11:24:18                                       Desc
                                              Main Document     Page 6 of 6


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
